         Case 3:18-cv-02104-RNC Document 12 Filed 12/28/18 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

PAMELA DE PENA, EXECUTRIX OF THE                     )
ESTATE OF MANUEL DE PENA                             )
                                                     )
                      Plaintiff                      )
                                                     )
v.                                                   )              CIVIL DOCKET NO.
                                                     )              3:18-cv-02104-RNC
                                                     )
UBER TECHNOLOGIES, INC.; RASIER, LLC;                )
RASIER-NY, LLC; AKHTAR & SONS, INC.;                 )
BSD TWO, INC.; and MANPREET SINGH                    )
                                                     )
                      Defendants                     )
                                                     )

                      DEFENDANT UBER TECHNOLOGIES, INC.’S
                       CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rule of Civil Procedure, Defendant Uber

Technologies, Inc. (“Uber”) states that it is a Delaware corporation. Uber has no parent

corporation. No publicly-held corporation owns 10% or more of Uber’s stock.

                                                     Respectfully submitted by,
                                                     Defendant
                                                     UBER TECHNOLOGIES, INC.,
                                                     By its attorneys,

                                                     /s/ Lesley P. Chuang
                                                     ___________________________________
                                                     Kevin J. O’Leary, ct30271
                                                     Lesley P. Chuang, ct29468
                                                     COUGHLIN BETKE LLP
                                                     175 Federal Street
                                                     Boston, MA 02110
                                                     (617) 988-8050
                                                     koleary@coughlinbetke.com
                                                     lchuang@coughlinbetke.com

Dated: December 28, 2018
         Case 3:18-cv-02104-RNC Document 12 Filed 12/28/18 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I, Lesley P. Chuang, hereby certify that on this 28th day of December 2018, I served a
copy of the within document upon all parties of record via the Court ECF system.

Mary Ann Connors, Esq.
Adelman Hirsch & Connors LLP
1000 Lafayette Boulevard
Bridgeport, CT 06604

Robert O. Hickey, Esq.
Ryan Ryan Deluca LLP
1000 Lafayette Blvd, Suite 800
Bridgeport, CT 06604

                                                    /s/ Lesley P. Chuang
                                                    ___________________________________
                                                    Lesley P. Chuang, Esq. (ct29468)




                                                2
